Citation Nr: 0717240	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  98-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.  

2.	Entitlement to service connection for a left knee 
disorder.  

3.	Entitlement to service connection for a lumbar spine 
disorder.  

4.	Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing in Washington, D. C., 
before a Member of the Board in March 2007.  

The case was remanded by the Board in April 2000 and December 
2002.  

The issues of service connection for cervical and lumbar 
spine disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic right knee disorder was not evident during 
service and is not currently demonstrated.  Right knee injury 
in service resolved without any residuals noted in service or 
for years thereafter.

2.	A left knee disorder shown during service is not shown to 
be related to any in-service event.  Left knee injury in 
service resolved without any residuals noted in service or 
for years thereafter.


CONCLUSIONS OF LAW

1.	A chronic right knee disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.	A chronic left knee disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2001, February 2002, and 
February 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with the 
required information.  

Finally, review of the record reveals that all pertinent 
development has been accomplished.  There is no indication 
that there are other records or evidence that can or should 
be obtained prior to entry of a decision in this case as to 
the issues considered herein.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for disorders of 
each knee.  Review of the service medical records shows that 
the veteran had no specific complaints or manifestations of a 
right knee disorder during service, but did have complaints 
of left knee symptoms in service.  In 1976 he was hit on the 
right side, about knee level and rolled onto the hood of a 
car.  He was treated for back pathology thereafter, without 
specific complaints or findings referable to the knees.  The 
veteran did have complaints of left knee symptoms in October 
1975, following exercise and in April 1977, following a motor 
vehicle accident.  An X-ray taken after the second incident 
revealed some effusion but no evidence of fracture.  On 
examination for separation from service, no pertinent 
abnormality was described.  The veteran did not record 
complaints of knee trouble on the medical history form at 
separation, nor were knee complaints otherwise noted or 
recorded.

Review of the medical records of treatment subsequent to 
service shows no disability of the right knee, but that the 
veteran had complaints of a left knee disorder in 1996, which 
was shown on CT study as being most consistent with a tear 
involving the posterior and possibly the mid medial meniscus.  
The veteran was examined by VA in December 2000 when the 
pertinent diagnosis was of medial meniscus tear of the left 
knee and resolved ligamentous strain of the left knee.  No 
disability of the right knee was found.  At that time, the 
examiner, after a complete review of the medical records 
rendered an opinion that, while the veteran did have an injury 
of his knees in service, it was not as likely as not that the 
etiology of his current status was related to his military 
service.  Left knee pathology was first noted many years after 
service when the meniscus tear was identified.  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
knee disabilities, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no evidence that the veteran has a current right knee 
disorder.  There is no medical opinion of record that the 
veteran's left knee disorder is related to the symptoms noted 
during service.  Under these circumstances, there is no basis 
upon which to award service connection for a disability of 
either knee.  As such, the claims must be denied.  


ORDER

Service connection for a disability of the right or left knee 
is denied.  


REMAND

The veteran is also claiming service connection for 
disabilities of all of the segments of his spine.  Review of 
the record shows that he had complaints of back pain during 
service and that on examination by VA in December 2000, a VA 
examiner rendered an opinion that it was not as likely as not 
that the spinal disabilities were related to service.  It was 
noted that post-service records showed back injuries in 1978 
and 1979 at police academy training.  

At his hearing at the RO before the undersigned, a statement 
was submitted from the VA physician who indicated that he had 
been treating the veteran since 1996.  He indicated that in 
his opinion, the veteran's spinal disc conditions, cervical 
and lumbar, were directed caused of the injury that was 
sustained during service in November 1976.  It was noted that 
this opinion was derived from a complete review of the 
veteran's medical records, and long term care of the veteran 
over the years.  No reference to the post-service injuries 
was noted.  Where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to be examined by a VA physician 
who has not previously examined the 
veteran.  The examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that the current 
back abnormalities were related to the 
injury that he sustained during service.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  Consideration of the two 
opinions should be documented and 
reconciled or distinguished to the extent 
needed.  Reference to the 1979 medical 
record is also to be noted and discussed.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his attorney should be given 
an opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


